*352
ORDER

PER CURIAM.
Defendant John Williams appeals the judgment entered on his conviction by a jury of involuntary manslaughter in violation of § 565.024 RSMo 1986 and armed criminal action in violation of § 571.015 RSMo 1986. He was sentenced to a term of seven years imprisonment and fined $250 for involuntary manslaughter and twenty-five years imprisonment on the armed criminal action charge, the sentences to run concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).